This conviction was for aggravated assault and battery, alleged to have been committed upon a woman.
The State was permitted to prove, that ten minutes after the assault, and immediately after being placed in the calaboose, she stated that defendant struck her and kicked her, at the same time stating the nature of the bruises on the different portions of her body; which was objected to by defendant, because the evidence was not res gestæ, and because the witnesses did not qualify as experts, etc.
The objections are not well taken. The evidence, we think, was res gestæ. For a discussion of the admissibility of such evidence as res gestæ, see Castillo v. The State, 31 Texas Criminal Reports, 145. The witness Townsend examined the wounds and bruises about twenty-four hours after their infliction, and testified as to their "nature." The objections urged to this evidence was, the witness did not qualify as an expert nor claim any special knowledge in the matter of bruises. The bill does not disclose the evidence of the witness in regard to the "nature" of the bruises. It is not necessary that a witness be an expert as a prerequisite to testifying to the fact that bruises were inflicted, or to their appearance when examined.
The further contention of defendant, that the verdict of the jury is unsupported by the evidence, is not well taken. If the witnesses for the State are to be credited, the assault was clearly proved. This was denied by the defendant. The issue was decided adversely to him. The issues were fairly submitted to the jury by the instructions of the court. It is also contended that the evidence fails to show that defendant was an adult male, and the assaulted party a woman. Defendant was the constable of his precinct, actively discharging the duties of that office, and the assaulted party was a widow, whose husband had been dead three years, *Page 561 
and it was shown also that she was then, and had been for five months, in a pregnant condition. We think these facts are ample to prove the sex of the respective parties.
The judgment is affirmed.
Affirmed.
Judges all present and concurring.